NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SILVIA CLAROS,                                  No.    15-70376

                Petitioner,                     Agency No. A087-308-623

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:       LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Silvia Claros, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ decision dismissing her appeal from an

immigration judge’s order denying adjustment of status. We dismiss the petition

for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Claros’ unexhausted contention that she has

carried her burden of showing eligibility for adjustment of status because the

record of conviction is inconclusive due to the definition of “cocaine base” in

California allegedly including substances that are not controlled under the

Controlled Substances Act. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency). Accordingly, to the extent

Claros requests we take judicial notice of the related documents attached to her

opening brief, we deny her request. See Dent v. Holder, 627 F.3d 365, 371 (9th

Cir. 2010) (stating standard for review of out-of-record evidence).

      Because the court issued its decision in Almanza-Arenas v. Lynch, 815 F.3d

469 (9th Cir. 2015), Claros’ request to hold this case in abeyance pending that

decision is denied as moot.

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-70376